Citation Nr: 0913867	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  08-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a right knee disability to include 
being due to the aggravation of a pre-existing right knee 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder (depression) to include being due to a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from June 19, 1985, to 
July 25, 1985.  He was subsequently discharged from service 
for not meeting minimum enlistment standards.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA), Regional 
Office (RO).  In February 2009, the appellant proffered 
testimony before the undersigned Veterans Law Judge (VLJ) via 
a videoconference hearing.  A transcript of that hearing was 
prepared and has been included in the claims folder for 
review.  

The RO found that new and material evidence had been 
submitted to reopen the appellant's claim involving his right 
knee, and then denied the claim on the merits.  Regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring the issue of 
whether any new and material evidence had been submitted to 
reopen the appellant's previously and finally denied claims).  
Thus, that issue on appeal has been recharacterized as shown 
on the front page of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained by the VA.

2.  Service connection for a right knee disability was denied 
by an RO decision dated May 1986.

3.  The evidence received subsequent to the May 1986 RO 
action includes private medical reports, written statements 
made by the appellant, "buddy" statements, personal 
testimony before the Board, and private medical treatment 
records.  This evidence does not raise a reasonable 
possibility of substantiating the appellant's claim of 
service connection for a right knee disability.

4.  Medical evidence has not been submitted which would 
etiologically link the appellant's current psychiatric 
disorder with his military service or any incidents therein.  


CONCLUSIONS OF LAW

1.  The May 1986 RO decision denying entitlement to service 
connection for a right knee disability, to include denying 
entitlement to service connection based on the aggravation of 
a pre-existing right knee condition, is final.  38 U.S.C. § 
4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.152 (1985); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a right knee 
disability has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2008).

3.  A psychiatric disorder was not incurred in or aggravated 
by service and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant was discharged from the US Air Force after 30-
plus days of training.  He underwent a service medical board 
that found that the appellant should not have been allowed to 
enlist because he did not meet the minimum enlistment 
standards.  At that time, it was noted that the appellant was 
suffering from chondromalacia patella of the right knee.  The 
appellant has now come before the VA claiming that his pre-
existing right knee disability was aggravated by his service.  
As such, he asks that service connection benefits be granted 
to him.  Additionally, he avers that as a result of his right 
knee disability, he has developed a psychiatric condition 
(depression).  He also asks that this condition be service-
connected.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letters sent to him in May and June 2006 by the agency of 
original jurisdiction (AOJ).  The letters were issued prior 
to the initial AOJ decision.  These letters informed the 
appellant of what evidence was required to substantiate the 
claim, and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  The Board 
would add that the VCAA notification letter also complied 
with the content requirements as established in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  For example, it advised 
him the claim was previously denied and explained what would 
constitute "new" and "material" evidence. 

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records, including requesting any treatment records from the 
various facilities the appellant has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  However, merely filing a claim for 
benefits is not enough to necessitate a medical examination.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifested during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurring symptoms of a disability may be 
associated with service or a service connected disability. 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2006); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  With respect to the issue 
involving a psychiatric disorder, the record does indicate 
that the appellant has suffered from depression.  
Nevertheless, that same record does not indicate, suggest, or 
insinuate that the appellant was treated for a mental 
disorder while he was in service or that his current 
disability is related to his military service.  In such 
circumstances, there is no duty to obtain an additional 
medical examination or opinion.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant did avail himself of this option and 
provided testimony before the Board in February 2009.  During 
that hearing, the appellant described his knee condition 
before and during service.  He further provided statements as 
to why he believed his right knee pre-existing disability was 
aggravated by his short enlistment.  Also, the appellant 
described his current mental condition and the treatment he 
had received for that condition.  The appellant was given 
notice that the VA would help him obtain evidence but that it 
was up to the appellant to inform the VA of that evidence.  
During the course of this appeal, the appellant has proffered 
documents and statements in support of his claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issues now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing new and material evidence claims and 
service connection claims.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the appellant would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

I.  New and Material Evidence

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's claim to reopen the previously denied claims 
with respect to the issue involving an right knee disability 
was received after that date (May 4, 2006), those regulatory 
provisions do apply.

As noted above, the matter of the appellant's entitlement to 
service connection for a right knee disability has been the 
subject of an adverse prior final decision.  As a result, 
service connection for this disability may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2008).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claims as in this case dealing with claims for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

The record indicates that after the appellant was released 
from active duty, he submitted a claim to the VA asking that 
service connection be granted for a right knee disability.  
He averred that while he had a pre-existing right knee 
disability, the exercises he was required to perform 
permanently aggravated his knee disorder.  The RO 
subsequently reviewed the appellant's service medical 
records, including the appellant's pre-service medical 
records and his enlistment documents.  The AOJ/RO then issued 
a decision on the merits of the appellant's claim - that 
decision was dated May 12, 1986.

After reviewing the evidence before it, the RO determined 
that service connection could not be granted for a right knee 
disability.  The RO found that the appellant had a pre-
existing knee disability.  It further concluded that there 
was nothing in service that would indicate that the appellant 
had experienced trauma or undue strain to the knee during 
training.  The RO further found that medical evidence did not 
show that the appellant's right knee was permanently 
aggravated by military service.  

The appellant was notified of the action but he did not 
request reconsideration nor did he appeal the matter to the 
appropriate federal court.  Thus, that decision became final.  
38 U.S.C. § 4005(c) (1985); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1983); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

Since the issuance of that decision, the appellant has 
submitted written personal statements, "buddy" statements, 
and private medical records.  He has also provided testimony 
before the undersigned Veterans Law Judge.  The medical 
records do show that the appellant has received treatment for 
his right knee disability since he was discharged from 
service in July 1985.  Yet, the medical evidence does not 
suggest that the appellant's right knee disability began in 
service or that his pre-existing knee disability was 
permanently aggravated by his short tour-of-duty.  The 
"buddy" statements have been given by individuals who have 
known the appellant for many years.  They do note that the 
appellant has suffered from a right knee disability for many 
years.  Yet, these statements do not ascertain the previously 
unproven fact that the appellant's right knee condition was 
permanently aggravated by his military service.  With respect 
to the written statements and testimony given by the 
appellant, the information provided by the appellant 
basically repeats his previous contentions.    

This evidence is new.  It was not of record prior to May 
1985.  Nevertheless, it is not material because it does not 
substantiate a previously unestablished fact.  The medical 
evidence does not establish that the appellant's pre-existing 
right knee disability was permanently aggravated by his short 
military service.  The only positive evidence is the 
appellant's assertions.  Notwithstanding their recent 
submission, these statements are essentially cumulative and 
have been previously seen and reviewed by the VA.  Hence, it 
is the conclusion of the Board that this evidence is not 
material because it does not relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for a right knee disability is not 
reopened.  

II.  Service Connection - Psychiatric Disorder

The other issue on appeal involves entitlement to service 
connection for a psychiatric disorder.  The appellant has 
asserted that he suffers from depression and that he has 
received treatment for said condition since leaving the 
service.  He attributes this condition to his military 
service or as being secondary to his right knee disorder.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The Court has 
held that when aggravation of a appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A review of the appellant's service medical treatment records 
indicates that the appellant was not treated for nor was he 
diagnosed as suffering from a psychiatric disorder.  The 
post-service medical records insinuates that the appellant 
now suffers from depression.  However, these same records do 
not provide an etiological opinion.  That is, none of the 
doctors that the appellant has received treatment therefrom 
has opined that the current psychiatric disorder began in or 
was caused by his military service.  Moreover, none of the 
medical providers have hypothesized that the appellant's 
depression is secondary to a condition that should be 
service-connected.  

Nevertheless, over the course of this appeal, the appellant 
has continued to assert that his mental disorder is somehow 
related to his military service.  This evidence is considered 
lay evidence, and it is certainly deemed credible.  38 C.F.R. 
§ 3.159(a)(2) (2008).  He, however, has not shown, nor 
claimed, that he is qualified, through education, training or 
experience, to offer medical diagnoses, statements, or 
opinions.  Therefore, his opinion, while offered in good 
faith, cannot be considered competent medical evidence and, 
as such, it is insufficient for purposes of establishing 
nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2008); also, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this instance, the appellant is competent to say that that 
he now suffers from depression or other manifestations of a 
psychiatric disorder.  He can claim that he remembers 
suffering from depression in service.  However, he is not 
competent to say that he has an actual disability that is 
related to his service or to a condition he suffered 
therefrom while he was in service or that it was related to a 
service-connected disability.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Yet, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs with respect to his current psychiatric 
disorder.  The Board also believes that the appellant is 
sincere in expressing that opinion.  However, the matter at 
hand involves complex medical assessments that require 
medical expertise.  See Jandreau.  The appellant is not 
competent to provide more than simple medical observations.  
He is not competent to provide complex medical opinions 
regarding the nature of his psychiatric disorder.  See Barr.  
Thus, the lay assertions are not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from a psychiatric disorder 
that was caused by or related to his service has not been 
presented.  (The Board also notes that the appellant's 
alternative theory - that the mental disorder is secondary to 
his right knee disability for which service connection should 
be granted - has not been proven either.)  Therefore, it is 
the conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.  As the evidence 
is not in equipoise, the appellant is not afforded the 
benefit-of-the-doubt, and the Board concludes that service 
connection is may not granted.  


ORDER

1.  New and material evidence sufficient to reopen the 
appellant's for entitlement to service connection for a right 
knee disability has not been received, and the appeal is 
denied.

2.  Entitlement to service connection for a psychiatric 
disorder (depression) to include being due to a right knee 
disability is denied.  



____________________________________________
F. JUDGE FLOWERS
Appellants Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


